Citation Nr: 0604016	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for status post left ulnar tip amputation.  

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for service-connected major depressive 
disorder.

3.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to July 1965

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision that, in pertinent part, 
granted compensation for status post left ulnar tip 
amputation under 38 U.S.C.A. § 1151, and assigned thereto a 
10 percent disability evaluation, effective from July 16, 
1998.  The veteran appealed this issue seeking entitlement to 
a higher evaluation.  

In May 2001, the veteran was afforded a videoconference 
hearing before Constance B. Tobias, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In July 2001, the Board remanded the claim for additional 
development.  In April 2002, the RO increased the veteran's 
evaluation for status post left ulnar tip amputation to 20 
percent, effective July 16, 1998.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In March 2004, the Board remanded the veteran's claim for 
additional evidentiary development and to ensure compliance 
with the VA's duties to notify and assist.

During the course of this appeal, the veteran raised 
additional issues of entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to a TDIU 
rating.  In March 2005, the RO issued a decision which 
granted service connection at a 10 percent rating for major 
depressive disorder, effective from December 2002, and denied 
a TDIU rating.  In March 2005, the veteran filed a notice of 
disagreement seeking a higher initial disability rating for 
his service-connected major depressive disorder, and a TDIU 
rating.  

The Board also notes that the veteran previously raised the 
issue of entitlement to service connection for a knee 
disorder in a statement in February 2003.  This claim was 
previously referred to the RO in the Board's March 2004 
decision.  However, this issue still has not been adjudicated 
by the agency of original jurisdiction, and is referred to 
the RO for appropriate action.  

The issues of entitlement to an increased initial rating in 
excess of 10 percent for major depressive disorder, and 
entitlement to a TDIU rating are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran is right-handed dominant; therefore, his left 
wrist condition is rated as impairment of the minor upper 
extremity.

2.  The veteran's status post left ulnar tip amputation is 
manifested by a severely restricted range of motion, weakened 
grip strength, and complaints of constant pain. X-ray 
examination of the left wrist, performed in February 2003, 
revealed continued healing of a distal radial diaphysis 
fracture, and stable changes from previous resection of the 
distal ulna.   




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for status post left ulnar tip amputation are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5211, 5212, 5215 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating in 
excess of 20 percent for his status post left ulnar tip 
amputation.  Historically, the RO granted compensation for 
this condition under 38 U.S.C.A. § 1151.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Since the veteran appealed the initial rating assigned for 
this condition, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2005); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

The RO has rated the veteran's status post left ulnar tip 
amputation as 20 percent disabling, pursuant to Diagnostic 
Codes 5211 and 5215.  

Under Diagnostic Code 5211 pertaining to the ulna, nonunion 
in the upper half, with false movement: with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity of 
the minor extremity warrants a 30 percent evaluation. 
Nonunion in the upper half with false movement and without 
loss of bone substance or deformity, warrants an evaluation 
of 20 percent. Nonunion in the lower half warrants an 
evaluation of 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5211.

Under Diagnostic Code 5215, used in rating limitation of 
motion of the wrist, the only available schedular evaluation 
is 10 percent for either the minor or major extremity, and 
that requires either dorsiflexion of less than 15 degrees or 
palmar flexion limited in line with the forearm.

Diagnostic Code 5214 is used in rating ankylosis of the 
wrist.  Pursuant to this diagnostic code, a 20 percent 
disability evaluation is warranted when there is favorable 
ankylosis in 20 to 30 degrees dorsiflexion in the minor 
wrist. A 30 percent disability evaluation is contemplated for 
ankylosis of the minor wrist in any other position, except 
favorable.  A 40 percent evaluation is warranted when there 
is unfavorable ankylosis of the wrist, in any degree of 
palmer flexion, or with ulnar or radial deviation.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996) (Ankylosis is "stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).

Normal range of motion of the wrist is: dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees. 38 C.F.R. § 4.71, Plate I.

Based upon a review of the evidence in the veteran's claims 
folders, the Board finds the veteran's status post left ulnar 
tip amputation to be appropriately evaluated at the current 
20 percent disability level since the grant of compensation 
under 38 U.S.C.A. § 1151 in July 1998.

In July 1997, the veteran was hospitalized with complaints of 
left wrist pain for the past three to four months.  In 
December 1997, he underwent a Daragh procedure.  X-ray 
examination of the left wrist, performed in December 1997, 
noted an impression of partial amputation of the ulnar tip, 
with soft tissue swelling and minimal subcutaneous emphysema.  

A February 1998 treatment report noted that the veteran's 
left wrist was healing well.  Subsequent treatment reports 
revealed complaints of persistent pain, reduced range of 
motion and weakness in the left wrist.

In April 1999, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of pain and weakness in his left wrist.  Physical examination 
revealed a well-healed scar on the lateral area of the left 
distal ulna.  The VA examiner noted that the veteran seemed 
to overreact with any range of motion testing; however, range 
of motion in the left wrist was determined to consist of 
dorsiflexion to 30 degrees, planter flexion to 25 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 20 
degrees, all with complaints of pain.  The report also noted 
some slippage over the distal end of the ulna with certain 
movement.  The report concluded with an impression of status 
post surgical amputation of the left distal ulna, with 
moderate decrease in range of motion.  

A treatment report, dated in August 1999, noted the veteran's 
complaints of chronic left wrist pain.  Physical examination 
revealed he was wearing a left wrist sling, and had 
significant point tenderness of the ulnar aspect of the left 
wrist with decreased range of motion and atrophy.  Flexion of 
the fingers was markedly diminished, with an inability to 
grip.

In November 2000, the veteran underwent corrective surgery of 
the left wrist in which two pins were inserted.  A treatment 
report, dated in March 2001, noted the veteran's complaints 
of left wrist pain.  The report noted his belief that he 
injured his left wrist by striking a wall with his left arm, 
while rolling over in bed.  X-ray examination of the left 
wrist revealed a residual of old fracture, residuals of prior 
surgery with a new cortical defect on the radius, which is 
totally undisplaced at this time.  The veteran was diagnosed 
as having a fresh hairline crack on his distal radius, and 
put in a short arm cast.  An April 2001 treatment report 
noted that the veteran remained in a short arm cast on the 
left forearm.  The report noted that there was no swelling or 
discoloration of the fingers, and he was able to move them 
freely.  X-ray examination of the left wrist, performed in 
May 2001, revealed an impression of satisfactory position and 
healing process of the fracture of the distal radius.

In May 2001, a videoconference hearing was conducted before 
the Board.  At the hearing, the veteran testified that he had 
recently fractured his left radius.

X-ray examination of the left wrist, performed in June 2001, 
revealed an impression of progressive healing process of the 
fracture of the distal radius in satisfactory alignment, and 
deformity of the distal ulna.  

In October 2001, following removal of the cast on his left 
forearm, X-ray examination of the left wrist revealed 
satisfactory healing of the distal radial fracture.

In November 2001, a VA examination for joints was conducted.  
The examiner noted that the veteran's claims folder had been 
reviewed.  The report noted the veteran's complaints of an 
inability to move his left wrist without pain, and that he 
wears a left wrist brace all of the time.  Physical 
examination revealed tenderness on palpation of the left 
wrist area.  Range of motion testing of the left wrist 
revealed dorsiflexion to 10 degrees, and palmer flexion to 15 
degrees, with complaints of pain.  The veteran did not want 
to attempt radial and ulna deviation movement.  The report 
noted that he was only able to make 70 percent of a fist with 
his left hand, and had difficulty opposing the fingers of his 
left hand to his left thumb.  Peripheral pulses appeared to 
be within normal limits, and the temperature and color of the 
left hand appear to be within normal limits.  The report 
concluded with a diagnostic assessment of status post left 
ulnar bone tip amputation, with follow up stabilization 
surgery.  Currently, he complains of severe pain and 
limitation of range of movement of the left wrist.  

A treatment report, dated in May 2002, noted that the veteran 
continued to wear a brace on his left wrist.  Physical 
examination of the left wrist revealed tenderness and mild 
edema in the left wrist, and a significant limitation of 
motion due to tenderness and pain.  A July 2002 treatment 
report noted a reduced range of motion and mild edema in the 
left wrist.  

A treatment report, dated in February 2003, noted the 
veteran's complaints of a fall landing on his left wrist four 
days earlier.  X-ray examination of the left wrist revealed 
no fracture.  Phy7sical examination of the left wrist 
revealed a full range of motion with minimal discomfort.  It 
also noted that he had normal grip strength, and good 
capillary refill.  A treatment report, dated in June 2003, 
noted the veteran's ongoing complaints of left wrist pain.  
Physical examination revealed limited motion as he was 
wearing a forearm and wrist brace.  Range of motion in his 
fingers was normal.  

In August 2003, the veteran underwent an orthopaedic 
consultation.  The report noted the veteran's complaints of 
left wrist pain.  Physical examination, with his splint taken 
off, revealed that he was very sensitive about his left 
wrist.  It was not swollen, nor red, and it was not hot.  The 
examiner noted that there was no marked atrophy in the 
forearm or wrist, but there was some present.  The examiner 
stated that it "was not a claw hand or anything that one 
might expect in a wrist that had not moved for years."  He 
could passively move his left wrist, in a limited range of 
motion with pain.  There was no difference in temperature 
between the right and left hand.  An X-ray examination of the 
left wrist, performed in February 2003, was reviewed by the 
examiner, who noted that there were no signs of Sudeck's 
atrophy in the wrist.  The examiner noted that he was not 
sure exactly why the veteran was having so much trouble with 
his wrist.  He stated, "The Darrach procedure he had looks 
like there may have been a little more ulnar than usual 
removed, but he certainly should have function in the hand, 
although he might have some pain associated with function.  

In April 2004, a VA examination for joints was conducted.  
The report noted the veteran's complaints of constant left 
wrist pain at the level of 10/10, and that he wears a brace 
on his left wrist continually.  Physical examination revealed 
the veteran to be alert and oriented, in no pain, unless the 
examiner started to touch his left wrist.  The veteran 
indicated that he could only hold his left wrist in one 
straight position, and could not move it in any direction or 
it will hurt.  The veteran was able to make a fist, but would 
not grasp the examiner's finger stating it would be too 
painful.  The report concluded with an assessment of chronic 
left wrist strain, status post amputation of the distal end 
of the ulna in 1997, status post fracture of the left radius 
bone in 2001.  The VA examiner noted that the veteran could 
perform work with his right hand, but he is unable to do work 
which required the use of his left hand.  

Under these circumstances, the Board concludes that the 
veteran's status post ulnar amputation is appropriately rated 
as 20 percent disability.  In essence, this condition is 
manifested by a severely restricted range of motion, weakened 
grip strength, and complaints of constant pain.  These 
symptoms, however, are accounted for under the current 
rating.  

The Board finds that an evaluation in excess of 20 percent is 
also not assignable under 38 C.F.R. §§ 4.40, 4.45, as 
interpreted in DeLuca, 8 Vet. App. at 202.  Although the 
function of the veteran's left wrist is limited due to pain 
and fatigue, that pain and loss of function are properly 
considered by the currently assigned disability rating.  In 
this regard, the medical evidence of record does not show 
that the veteran's left wrist is ankylosed, and he is 
currently receiving the maximum rating under Diagnostic Code 
5215 for limitation of motion of the left (minor) wrist.  
Regulations concerning functional loss are not applicable to 
increase the rating where a disability is rated at the 
maximum level provided by the diagnostic code under which it 
is rated, as is the veteran's situation. See VAOPGCPREC 36-97 
(holding that consideration must be given to the extent of 
disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran 
has received less than the maximum evaluation" under 
Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997) (Court concluded that remand for the Board 
to consider functional loss due to pain was not appropriate 
where the claimant was already receiving the maximum 
disability rating available for limitation of motion); 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, the rating schedule 
does not require a separate rating for pain). Therefore, 
because additional functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.

In reaching this determination, the Board notes that an 
unappealed RO decision in February 2003 granted service 
connection for ulnar neuropathy, left wrist and hand, and 
assigned thereto an initial disability rating of 20 percent, 
pursuant to Diagnostic Code 8516.  Diagnostic Code 8516 sets 
forth the criteria for rating disabilities involving the 
ulnar nerve. Mild incomplete paralysis warrants a 10 percent.  
Moderate incomplete paralysis warrants a rating of 20 
percent, while severe incomplete paralysis is assigned a 30 
percent rating for the minor extremity.  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve. Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

Under this code, a maximum evaluation of 50 percent is 
warranted for complete paralysis of the ulnar nerve of the 
minor upper extremity, which is defined as being manifested 
by the "griffin claw" deformity due to flexor contraction of 
the ring and little fingers, very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers, inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and weakened flexion of the wrist. 

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided. 38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, the 
veteran is currently receiving compensation for additional 
functional loss due to his left wrist condition.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's August 2001, August 2003, March 2004, March 2005 
letters, the July 1999 statement of the case (SOC), the April 
2002, February 2003, and November 2004 supplemental SOCs, and 
the Board's prior remands in July 2001 and in March 2004, 
advised the veteran what information and evidence was needed 
to substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Moreover, 
through these notices and RO actions, along with his Board 
and RO hearings in this matter, the veteran was effectively 
asked to submit any of the necessary evidence to substantiate 
his claim that was in his possession.  The RO's March 2004 
and March 2005 letters specifically requested any other 
evidence or information that the veteran believed would 
support his claim.  Thus, the Board finds that the content 
requirements of the notice VA is to provide under the VCAA 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined on multiple occasions in connection with this 
matter.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  




ORDER

An increased rating in excess of 20 percent for post left 
ulnar tip amputation is denied.


REMAND

During the course of this appeal, the veteran raised 
additional issues of entitlement to service connection for an 
acquired psychiatric disorder, and entitlement to a TDIU 
rating.  In March 2005, the RO issued a decision which 
granted service connection at a 10 percent rating for major 
depressive disorder, effective from December 2002, and denied 
a TDIU rating.  In March 2005, the veteran filed a notice of 
disagreement seeking a higher initial rating for his service-
connected major depressive disorder, and a TDIU rating.  See 
38 C.F.R. § 20.201 (2005); see also Gallegos v. Gober, 14 
Vet. App. 50 (2000) (an NOD need only consist of a writing 
that expresses disagreement with an RO decision).  A 
statement of the case (SOC) has not been sent to the veteran 
regarding these issues.  In cases like this, the Board must 
remand the matter for issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following actions:  

The RO should issue an SOC to the veteran 
and his representative concerning the 
issues of entitlement to an increased 
initial rating in excess of 10 percent 
for major depressive disorder, and 
entitlement to a TDIU rating.  The 
veteran and his representative should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect 
that claim.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


